

EXECUTION COPY
 
AGREEMENT
 
This Agreement (“Agreement”), dated November 7, 2007 is by and between
Measurement Specialties, Inc., a New Jersey corporation (the “Company”), and
Frank Guidone (the “Executive”). The Company and the Executive are sometimes
individually referred to herein as a “Party” or collectively referred to herein
as the “Parties.”
 
WITNESSETH:
 
WHEREAS, the Parties intend that upon their execution of this Agreement, this
Agreement shall supersede and replace the Executive Employment Agreement, made
and entered into as of March 31, 2006 between the Company and the Executive ,
and shall be the sole agreement governing the terms of and relating to the
employment of the Executive by the Company;


NOW, THEREFORE, the Parties hereto, in consideration of the foregoing recitals
and the mutual covenants and promises set forth herein, do hereby agree as
follows:
 

1.
Definitions

 
As used herein, the following terms have the following meanings:


“Agreement” means this Agreement.


“Board” means the Board of Directors of the Company.


“Change of Control” means (i) any liquidation, dissolution or winding-up of the
Company, whether voluntary or involuntary; (ii) any merger, consolidation,
conversion transaction or reorganization of the Company with or into any other
entity or entities that results in the conversion or exchange of outstanding
Common Stock (or any securities into which such Common Stock may be converted or
exchanged) of the Company for securities issued or other consideration paid or
caused to be issued or paid by any such entity or affiliate thereof (other than
a merger of the Company with or into another entity that does not result in the
holders of Common Stock immediately prior to the consummation of such
transaction ceasing to own a majority of the voting securities of the entity
surviving or resulting from the merger); or (iii) any sale, transfer or
disposition of all or substantially all of the property or assets of the
Company. For purposes of the immediately preceding sentence, sale, transfer or
disposition of substantially all of the property or assets of the Company shall
mean the sale of property or assets, in a single transaction or a series of
related transactions, having a value in excess of 50% of the value of assets
reflected on the balance sheet of the Company immediately prior to the first
such sale.


“Annual Salary” has the meaning given such term in Section 5 of this Agreement.


“Bonus Plan” has the meaning given such term in Section 6 of this Agreement.
 

--------------------------------------------------------------------------------




“Cause” has the meaning given such term in Section 9 of this Agreement.


“Company” has the meaning given such term in the Recitals to this Agreement.


“CRP” shall mean Corporate Revitalization Partners, LLC .


“Disability” has the meaning given such term in Section 10 of this Agreement.


“Executive” has the meaning given such term in the Recitals to this Agreement.


“Four Corners” shall mean Four Corners Capital Partners LP.


“Good Reason” has the meaning given such term in Section 9 of this Agreement.


“Option” has the meaning given such term in Section 7 of this Agreement.


“Option Agreement” has the meaning given such term in Section 7 of this
Agreement.


“Option Plan” has the meaning given such term in Section 7 of this Agreement.


“ “Subsidiary” or “Subsidiaries” means any entity at least a majority of whose
voting securities is at the time owned by the Company or one of the Company’s
Subsidiaries.


“Term” has the meaning set forth in Section 2 of this Agreement.
 

 
2.
Term of Employment



The service of Executive pursuant to this Agreement (the “Term”) shall continue
until terminated in accordance with the provisions of this Agreement.
 

3.
Duties of Executive



Executive shall serve as the Chief Executive Officer of the Company during the
Term, and in connection therewith shall perform the services and duties
attendant to such office as set forth herein or in the Bylaws of the Company,
subject in all respects to the direction and supervision of the Board, provided
that such services and duties are consistent with the normal and customary
responsibilities of a Chief Executive Officer and that Executive retains the
title of Chief Executive Officer.
 

4.
Exclusive Services and Best Efforts

 
The Parties agree that Executive will devote substantially all of his business
time, his best efforts, energies and skill to the discharge of the duties and
responsibilities attributable to his position; provided that nothing herein
shall prevent Executive from (i) engaging in investment activities on behalf of
himself or his family or (ii) engaging in religious, charitable or other
community or nonprofit activities.
 
2

--------------------------------------------------------------------------------





 
5.
Compensation



In consideration of the services to be provided by Executive hereunder, the
Company shall initially pay Executive a salary of $450,000 per year during the
Term (“Annual Salary”), payable in arrears in approximately equal bi-weekly
installments in accordance with the Company’s customary payroll practices,
subject to the following two sentences. Increases in such Salary may be decided
by the Board in its sole discretion after taking account of, among other things,
performance and compensation for similar positions in the Company’s geographic
region. The Annual Salary shall be reviewed by the Board for increase (but not
decrease) not less frequently than on an annual basis.
 

6.
Bonus

 
In addition to the Salary payable pursuant to Section 5 above, Executive shall
also be eligible to receive an annual bonus pursuant to the Company’s Bonus Plan
(the “Bonus Plan”), payable in accordance with the terms thereof, based upon
annual performance criteria and goals established by the Compensation Committee
of the Board (the “Compensation Committee”). The amount of such bonus, if any,
will be determined by the Compensation Committee or the Board on an annual
basis, based on such criteria as the Compensation Committee or the Board shall
establish from time to time.
 

7.
Stock Option

 
Executive shall be eligible to receive options to purchase shares of the
Company’s Common Stock (each, an “Option” and collectively “Options”) at an
exercise price per share equal to the fair market value of a share of the
Company’s Common Stock on the date of grant. Options shall be granted pursuant
to the Company’s 2006 Stock Option Plan or any successor thereto (the “Option
Plan”) and shall be subject to the terms, conditions and provisions thereof and
of the certificate or agreement evidencing the Option (the “Option Agreement”).
Options shall be granted in such numbers as shall be determined from time to
time by the Board or the Compensation Committee.   
 

 
8.
Benefits; Expenses

 
Executive shall be entitled to take up to five weeks of paid vacation per year.
In addition, during the Term, the Company shall provide Executive with such
benefits (at no cost to the Executive), including medical, dental, life and
disability insurance, as are provided to senior executives of the Company under
the Company’s employee benefit and welfare plans, and Executive shall be
eligible to participate in such incentive compensation plans of the Company
(including, without limitation, the Bonus Plan, as described in Section 6
hereof, and the Option Plan) as are in effect from time to time and are made
available to senior executives of the Company. The Company shall reimburse
Executive, in accordance with the policies and practices of the Company in
effect from time to time with respect to senior executives of the Company, for
all reasonable and necessary traveling expenses and other disbursements incurred
by Executive for or on behalf of the Company or its Subsidiaries in connection
with the performance of his duties hereunder, upon presentation by Executive to
the Company of appropriate documentation therefor.
 
3

--------------------------------------------------------------------------------


 

9.
Termination of Employment

 
(a) General. Except as expressly set forth in this Section 9 and in Section 10
hereof (with respect to the death or disability of Executive), upon a
termination of Executive’s employment with the Company, the Company shall have
no further obligations to Executive and Executive shall be entitled to no
further benefits under this Agreement. If the termination is for Cause or for
Good Reason, the notice shall set forth the specific grounds for the
termination.


(b) Termination by the Company for Cause. (i) The Company may terminate the
employment of Executive for Cause. Upon a termination of employment for Cause,
Executive shall be entitled to receive payment from the Company, within twenty
(20) business days after the date of termination, of the amount of Executive’s
Salary accrued through the date of termination and unpaid as of that date,
together with the amount of any earned but unpaid bonus, and any outstanding
business expenses incurred by Executive prior to the date of termination but not
reimbursed as of such date.


(ii) For purposes of this Section 9, “Cause” shall mean one or more of the
following: (A) the conviction of Executive by a court of competent jurisdiction
of a felony, based on Executive’s commission of a criminal act; (B) Executive’s
commission of fraud; (C) Executive’s willful neglect or refusal to discharge his
duties pursuant to this Agreement, assuming such duties are lawful, which
continues for a period of thirty (30) days following written notice thereof by
the Board to Executive, or (D) a material breach of this Agreement by Executive,
which continues for a period of thirty (30) days following notice written
thereof by the Board to Executive. No act or failure on Executive’s part shall
be considered “willful” unless it is done, or omitted to be done by Executive,
in bad faith or without reasonable belief that Executive’s action or omission
was in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a specific resolution duly adopted by the Board or
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by Executive in good faith and in the best
interests of the Company.


(iii) Notwithstanding the foregoing, the Company may not terminate Executive’s
employment for Cause until: (A) Executive has been afforded the opportunity to
appear before the Board, with or without legal representation, to address the
Board’s stated reason for termination, (B) the affirmative vote of the majority
of the Board members (excluding the Executive if he is a member of the Board,
and any other member of the Board reasonably believed by the Board to be
involved in the events leading the Board to terminate Executive’s employment for
Cause) agreeing that the actions or inactions of the Executive, as specified in
the notice of termination occurred, that such actions or inactions constitute
Cause, and that the employment of Executive should, accordingly, be terminated
for Cause, and (C) the Board provides Executive with a written determination
setting forth the specific details that form the basis of such termination.
 
4

--------------------------------------------------------------------------------




(c) Termination by the Company Without Cause or by Executive for Good Reason.
(i) The Company may terminate the employment of Executive without Cause, and
Executive may terminate his employment for Good Reason. Upon a termination of
Executive’s employment without Cause or for Good Reason, Executive shall be
entitled to receive from the Company, within twenty (20) business days after the
date of termination, a lump sum payment consisting of (A) the amount of
Executive’s Salary accrued through the date of termination and unpaid, together
with the amount of any earned but unpaid bonus, (B) an additional amount equal
to 150% of Executive’s Annual Salary as in effect at the date of termination,
and (C) the amount of any outstanding business expenses that were incurred by
Executive prior to the date of termination but not reimbursed as of such date.
In addition, the installment of the Option otherwise vesting as of the end of
the fiscal year in which the termination of Executive’s employment occurs shall
instead be deemed to have vested pro rata, as and to the extent provided in the
Option Agreement. Unless otherwise determined by the Board or set forth in the
Option Agreement, all portions of the Option that remain unvested at the date of
termination of Executive’s employment shall be forfeited by Executive, except as
expressly set forth above.


(ii) For purposes of this Section 9, “Good Reason” shall mean any one or more of
the following: (A) any material change in Executive’s position, scope of
authority or responsibilities, or a change in Executive’s title, to which
Executive has not previously agreed, (B) failure by the Company to fulfill its
obligations specified in Paragraphs 5 and 6 of this Agreement, or (C) a material
breach of the Agreement by the Company. The Company shall have thirty (30)
business days to cure the Good Reason following notice to the Company by
Executive of the same.


(d) Termination by Executive other than for Good Reason. The Executive may
terminate his employment other than for Good Reason. In such event, Executive
shall be entitled to receive payment from the Company, within twenty (20)
business days after the date of termination, of the amount of Executive’s Salary
accrued through the date of termination and unpaid as of that date, together
with the amount of any earned but unpaid bonus, and any outstanding business
expenses incurred by Executive prior to the date of termination but not
reimbursed as of such date.
 

10.
Death and Disability

 
(a) Death of Executive. Notwithstanding anything to the contrary contained in
Section 9 hereof, this Agreement shall terminate automatically on the date of
Executive’s death. Within twenty (20) business days after such termination, the
Company shall pay to Executive’s estate or legal representative the amount of
Executive’s Annual Salary accrued through the date of termination and unpaid at
that date, together with the amount of any earned but unpaid bonus, and any
outstanding business expenses incurred by Executive prior to the date of
termination but not reimbursed as of such date.


(b) Disability of Executive. Notwithstanding anything to the contrary contained
in Section 9 hereof, the employment of Executive shall terminate upon
Executive's Disability. For purposes of this Agreement, "Disability" shall mean
a physical or mental disability or infirmity that prevents the material
performance by Executive of his duties hereunder lasting for a continuous period
of six months or longer. The reasoned and good faith judgment of the Board as to
Disability shall be based on such competent medical evidence as shall be
presented to it by Executive or by any physician or group of physicians or other
competent medical experts employed by Executive or Employer to advise the Board.
In case of such termination, Executive shall be entitled to receive, within
twenty (20) business days after the date of termination, the amount of
Executive’s Annual Salary accrued through the date of termination and unpaid at
that date, together with the amount of any earned but unpaid bonus, and any
outstanding business expenses incurred by Executive prior to the date of
termination but not reimbursed as of such date.
 
5

--------------------------------------------------------------------------------


 

 
11.
Restrictive Covenant

 
(a) During the Term, and for a period of one year following the termination
thereof for any reason, Executive will not, directly or indirectly, work as an
employee, consultant, agent, principal, partner, manager, stockholder, officer,
director or in any other capacity, for any person or entity inside or outside
the United States of America who or which is directly competitive with the
business of the Company. The restriction in the preceding sentence shall not
apply to (a) ownership of less than five percent (5%) of the issued and
outstanding capital of stock of any corporation that is publicly traded and for
which capital stock selling and asking prices are published from time to time in
The Wall Street Journal, (b) work that Four Corners and/or CRP or their
respective principals (other than Executive) perform in the turnaround business,
(c) Executive’s ownership interest in Four Corners or CRP, or (d) Executive’s
participation in sales and marketing activities on behalf of both CRP and Four
Corners.


(b) During the Term, and for a period of two years following the termination
thereof for any reason, Executive will not, directly or indirectly, either for
himself, or on behalf of any other business enterprise, directly or indirectly,
under any circumstance (i) solicit for employment any person who is employed by
the Company or any Subsidiaries during the period of Executive’s service to the
Company, (ii) induce any person who is employed by the Company to terminate his
or her employment with the Company or any Subsidiaries, or (iii) call on,
solicit, or take away any person or entity who or which is a customer of the
Company or any Subsidiaries.


(c) It is expressly agreed by Executive that the nature and scope of each of the
provisions set forth above in this Section 11 is reasonable and necessary. If,
for any reason, any aspect of the above provisions as it applies to Executive is
determined by a court of competent jurisdiction to be unreasonable or
unenforceable, the provisions shall only be modified to the minimum extent
required to make the provisions reasonable and/or enforceable, as the case may
be.


(d) This Section 11 and Sections 12 and 13 hereof (and Sections 14 through 22
hereof as they may apply to such Sections) shall survive the expiration or
termination of this Agreement for any reason.
 

12.
Confidentiality

 
Executive acknowledges that during the Term, he may have access to and be
entrusted with confidential information concerning the present and contemplated
financial status and activities of the Company, the disclosure of any of which
confidential information to competitors of the Company would be highly
detrimental to the interests of the Company. The Parties further acknowledge and
agree that the right to maintain the confidentiality of such information
constitutes a proprietary right that the Company is entitled to protect.
Accordingly, Executive covenants and agrees with the Company that he will not,
both during the Term and thereafter, disclose any of such confidential
information to any person, firm or corporation, nor shall it make use of such
information, except as required in the normal course of service hereunder or as
required by law or judicial process. For purposes of this Section 12,
“confidential information” shall not include any information which is generally
available to the public or which hereafter becomes generally available to the
public other than as a result of breach of the obligation under this Section 12.
 
6

--------------------------------------------------------------------------------


 

13.
Company Property



(a) Any patents, inventions, discoveries, applications or processes designed,
devised, planned, applied, created, discovered or invented by Executive in the
course of Executive’s service under this Agreement and which pertain to any
aspect of the Company’s or Subsidiaries’ business shall be the sole and absolute
property of the Company, and Executive shall promptly report the same to the
Company and promptly execute any and all documents that may from time to time
reasonably be requested by the Company to assure the Company the full and
complete ownership thereof.


(b) All records, files, lists, including computer generated lists, drawings,
documents, equipment and similar items relating to the Company’s business which
Executive shall prepare or receive from the Company shall remain the Company’s
sole and exclusive property. Upon termination of this Agreement, Executive shall
promptly return to the Company all property of the Company in its possession.
Executive further represents that it will not copy or cause to be copied, print
out or cause to be printed out any software, documents or other materials
originating with or belonging to the Company. Executive additionally represents
that, upon termination of this Agreement, Executive will not retain in its
possession any such software, documents or other materials. 
 

14.
Equitable Relief; Remedies

 
Executive acknowledges that a breach of any of the terms of Sections 11, 12 and
13 hereof may result in damages to the Company and it Subsidiaries for which
there shall be no adequate remedy at law. Accordingly, in the event of any
breach of any of the provisions of Sections 11, 12 and 13 hereof, the Company
shall be entitled to equitable relief by way of injunction or otherwise in
addition to any damages which the Company may be entitled to recover. The rights
and remedies of the Company under this Agreement are cumulative and not
alternative.
 

 
15.
Severability

 
Each paragraph of this Agreement shall be and remain separate from and
independent of and severable from all and any other paragraphs herein except
where otherwise indicated by the context of the Agreement. The decision or
declaration that one or more of the paragraphs are null and void shall have no
effect on the remaining paragraphs of this Agreement. If any of the covenants
set forth in Sections 11, 12, and 13 of this Agreement are held to be
unreasonable, arbitrary, or against public policy, such covenants will be
considered divisible with respect to scope, time, and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against the Parties.
 
7

--------------------------------------------------------------------------------


 

 
16.
Successors and Assigns, Assignment and Intended Beneficiaries

 
Neither this Agreement, nor any of Executive’s or the Company’s respective
rights, powers, duties or obligations hereunder, may be assigned or delegated by
Executive or the Company. This Agreement shall be binding upon and inure to the
benefit of Executive and his successors and the Company and its successors.
Successors of the Company shall include, without limitation, parents or
Subsidiaries, any corporation or corporations acquiring, directly or indirectly,
all or substantially all of the assets or stock of the Company, whether by
merger, consolidation, purchase, lease or otherwise, and such successor shall
thereafter be deemed the “Company” for the purpose hereof.
 

17.
Notices

 
Except as otherwise expressly provided, any notice, request, demand or other
communication permitted or required to be given under this Agreement shall be in
writing, shall be sent by one of the following means to Executive and the
Company at the addresses set forth below (or to such other address as shall be
designated hereunder by notice to the other Parties and persons receiving
copies, effective upon actual receipt), and shall be deemed conclusively to have
been given: (a) on the first business day following the day timely deposited
with Federal Express (or other equivalent national overnight courier) or United
States Express Mail, with the cost of delivery prepaid or for the account of the
sender; (b) on the fifth business day following the day duly sent by certified
or registered United States mail, postage prepaid and return receipt requested;
or (c) when otherwise actually received by the addressee on a business day (or
on the next business day if received after the close of normal business hours or
on any non-business day).


If to the Company:


Measurement Specialties, Inc.
1000 Lucas Way
Hampton, Virginia 23666
Attn: Chief Financial Officer
 
with a copy to:
 
Hunton & Williams LLP
Bank of America Plaza
600 Peachtree Street, N.E., Suite 4100
Atlanta, Georgia 30308
Attention: Joseph B. Alexander, Jr.
Fax: (404) 602-9004
 
8

--------------------------------------------------------------------------------


 
If to Executive:
 
Frank Guidone, at the address listed for the Executive in the Company’s payroll
records.
 

18.
Governing Law/Venue



The interpretation, construction and performance of this Agreement shall be
governed by the laws of the State of New Jersey without giving effect to
conflicts of laws principles thereof. Any disputes or controversies arising
under this Agreement shall be resolved exclusively by the state or federal
courts located in the State of New Jersey and each of the Parties hereto
consents to the exclusive jurisdiction of such courts in connection with the
subject matter hereof.
 

 
19.
Interpretation/Headings

 
The Parties acknowledge and agree that the terms and provisions of this
Agreement have been negotiated, shall be construed fairly as to each of the
Parties hereto, and shall not be construed in favor of or against any Party. The
section headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.
 

20.
Miscellaneous

 
The provisions of this Agreement shall not be extended, varied, changed,
modified or supplemented other than by agreement in writing signed by the
Parties hereto. There are no other terms or conditions, representations or
understandings except as herein set forth. The failure of either Party to
enforce at any time or for any period of time any one or more of the provisions
hereof shall not be construed to be a waiver of such provisions or of the right
of such Party thereafter to enforce each such provision.
 

21.
Counterparts

 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute a single
instrument.



23.
Entire Agreement

 
This Agreement contains the entire understanding between the Parties hereto and
supersedes any prior or contemporaneous written or oral agreements,
representations and warranties between them respecting the subject matter
hereof, including, but not limited to, the Engagement Agreement and the
Noncompetition Agreement.
 
9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be executed
as of the date first written above.

       
MEASUREMENT SPECIALTIES, INC.
 
   
   
    By:      
Name: Mark Thomson
Title: Chief Financial Officer
          Frank Guidone

 
10

--------------------------------------------------------------------------------

